Citation Nr: 1120045	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back disability.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1998 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, granted service connection for a low back disability, right knee disability, and left knee disability and assigned initial noncompensable (0 percent) ratings for each disability.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In another decision since issued in September 2007, the RO increased each of these ratings to 10 percent with the same effective date (March 4, 2006) as the prior ratings.  In response, the Veteran submitted a substantive appeal (VA Form 9) in October 2007 completing the steps necessary to perfect his appeal of these claims to the Board.  38 C.F.R. § 20.200 (2010).  However, his appeal of these claims now instead concerns whether he is entitled to even higher ratings, meaning ratings higher than 10 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded.)


FINDINGS OF FACT

1.  According to the results of his March 2006 VA compensation examination, the Veteran begins experiencing pain at 40 degrees of forward flexion, although the results of that examination and other evidence in the file, including the report of his more recent February 2010 VA compensation examination, indicate he nonetheless is able to continue motion in this direction up to between 80 and 90 degrees even on repetition.  He also does not have muscle spasm or guarding severe enough to cause abnormal gait or posture, ankylosis (favorable/unfavorable), objective evidence of any associated neurological manifestations, or incapacitating episodes.

2.  The Veteran's right knee disability is manifested by knee pain only, so without X-ray confirmation of arthritis or indications of recurrent subluxation or lateral instability or significant limitation of motion.

3.  The Veteran's left knee disability is manifested by mild tricompartmental arthritis and pain, but he still has nearly full range of motion and no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent initial rating for the low back disability, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria are not met, however, for an initial rating higher than 10 percent for the right knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

3.  The criteria also are not met for an initial rating higher than 10 percent for the left knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006, prior to initially adjudicating his claims in June 2006, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his underlying claims for service connection, since granted, and of his and VA's respective responsibilities in obtaining this supporting evidence.  A later June 2006 letter complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claims.  That additional letter was not required, however.  In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received this required SOC in September 2007, concurrently when increasing the initial ratings for his low back and knee disabilities from 0 to 10 percent in a decision that same month, and citing the applicable statutes and regulations and discussing why even higher ratings were not assigned.  Moreover, even since receiving still additional Vazquez notice in May 2008, the RO has readjudicated his claims for even higher ratings in the March 2010 SSOC - so including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in March 2006 and more recently in February 2010.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his disabilities, the determinative issue.  So additional examination is not needed to fairly decide these claims.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, too, Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating a new examination is not required by the mere passage of time)  Accordingly, the Board finds that no further development of the claims is needed to meet the requirements of the VCAA.


II.  Whether an even Higher Initial Rating is Warranted for the Low Back Disability

In the June 2006 decision from which this appeal originated, the RO granted service connection for mild degenerative changes, L5-S1 and assigned an initial noncompensable (0 percent) rating.  The Veteran appealed for a higher initial rating.  See again Fenderson, 12 Vet. App. at 125-26, requiring that VA adjudicators, as a consequence, consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of his award when his disability may have been more severe than at others.  In the September 2007 decision since issued during the pendency of his appeal, the RO increased the initial rating for this disability to 10 percent and, importantly, with the same retroactive effective date as the prior rating, March 4, 2006.  The Veteran has continued to appeal, requesting an even higher rating.  See again AB, 6 Vet. App. at 38-39.  For the reasons and bases discussed below, however, the Board finds that his low back disability does not warrant an even higher rating. 

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

Ratings for spinal disabilities are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  Note (1) indicates an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician. 

The General Rating Formula for Diseases and Injuries of the Spine, 
DCs 5235-5242, provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.


A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.

And a 100 percent rating is assigned if the evidence shows unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.


In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1). 

With respect to rating any associated neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this code, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability warrants a higher 20 percent initial rating, though no greater rating.  The evidence supporting this conclusion is the reports of his two VA compensation examinations, in March 2006 and February 2010, and his VA treatment records dated from 2006 to 2010.

The March 2006 VA examination found the Veteran's gait was normal.  The examiner also observed the Veteran's spine was straight without muscle spasm.  His lumbar spine had range of motion to 90 degrees of flexion, 30 degrees of extension, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  This is considered normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V.

The March 2006 VA examiner, however, noted pain starting at 40 degrees of flexion, 20 degrees of extension and 25 degrees of lateral rotation, albeit without additional limitation on repetitive use.  So as DeLuca requires, when considering the point when he started experiencing pain, the Veteran's forward flexion was for all intents and purposes greater than 30 degrees but not greater than 60 degrees, in turn entitling him to a higher 20 percent rating under DC 5237 of the General Rating Formula.  Also, since that VA examination was the same month as the effective date of the initial 0 percent rating for this disability, also the higher 10 percent rating since assigned, this even higher 20 percent rating also must go back to the same effective date of March 4, 2006.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

When reporting other significant findings, however, that March 2006 VA examiner indicated the neurological examination showed no abnormalities in sensation, motor function or reflexes in the lower extremities.  The Veteran also reported no flare-ups or incapacitating episodes in the past year.

A May 2008 magnetic resonance imaging (MRI) found minimal spondylosis without evidence of bone marrow edema, compression fracture, subluxation, or significant central canal or neural foraminal stenosis.  The VA treatment records mention physical therapy to strengthen back muscles and lessen muscle spasms.  An October 2008 physical therapy (PT) record, in particular, indicates the Veteran had slumped posture with rounded shoulders and a lateral lean to the right side.  The examiner indicated the Veteran would benefit in proper body mechanics.  The Veteran reported an occasional tingling sensation in his left thigh and toes.

The more recent February 2010 VA compensation examination again found the Veteran's gait and posture were normal.  His lumbar spine had range of motion to 80 degrees of flexion, 25 degrees of extension, 25 degrees of lateral flexion bilaterally, 20 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  The examiner additionally indicated there was no additional limitation of motion on repetitive use.  The Veteran had tenderness in the thoracic sacrospinalis but no muscle spasm.  The neurological examination found normal 5/5 motor strength, 2+reflexes and 2/2 sensation in the lower extremities. 

So while his low back disability warrants a higher 20 percent initial rating (as mentioned, on account of the extent pain essentially lessens his forward flexion to within the 30 to 60 degrees' range contemplated by this higher rating), the Veteran does not have sufficient disability to warrant an even greater rating.  The next higher rating is 40 percent since the intervening 30 percent rating is only for disability affecting the cervical segment of the spine, not thoracolumbar portion.  And the evidence discussed does not show the Veteran's forward flexion is 30 degrees or less, even considering his pain, or that he has favorable ankylosis of this entire segment.  Indeed, to the contrary, during the more recent February 2010 VA compensation examination, he was able to flex his low back to 80 degrees even on repetition.  His thoracolumbar spine, therefore, by definition is not ankylosed.

The Board also does not find that the description of the Veteran's posture at the October 2008 PT appointment is sufficient to establish that he had muscle spasms or guarding severe enough to cause abnormal spinal contour.  Both VA compensation examinations determined he did not have muscle spasms or guarding severe enough to cause abnormal spinal contour.  Especially in light of the therapist's comment that the Veteran could benefit from instruction in proper body mechanics, the Board finds that the therapist's was indicating the Veteran had the ability to stand more erect and was not slumping his shoulders or leaning to the side due to back pathology.  Moreover, even assuming he has this additional disability, this would at most warrant assigning a 20 percent rating, which, as explained, the Board instead is assigning because of the extent his pain lessens his forward flexion.

The Board additionally finds there is no basis to assign separate ratings for neurological manifestations involving the lower extremities because both VA compensation examinations revealed normal sensation, reflexes and motor function in the lower extremities.  That is to say, there was no objective indication of radiculopathy or sciatic neuropathy in the lower extremities associated with the low back disability.

As well, the Veteran is not entitled to a rating based on incapacitating episodes because even he denies having experienced any, much less to the required frequency and duration for a rating higher than 20 percent.

For these reasons and bases, the Veteran is entitled to at most a 20 percent rating, so his rating is being increased to this extent and this extent only.  38 C.F.R. §§ 4.3, 4.7

III.  Whether Higher Initial Ratings are Warranted for the Right and Left Knee Disabilities

Just as in the case of his low back disability, the ratings for these additional knee disabilities initially were 0 percent, only to later be increased to 10 percent during the pendency of this appeal as of the same effective date - March 4, 2006.  So the Board has to determine whether even higher ratings are warranted.

The Veteran's knee disabilities have been rated under Diagnostic Code 5257 for "other" knee impairment, including recurrent subluxation or lateral instability.  Under this code, a 10 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in slight knee disability; a 20 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in moderate knee disability; and 30 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Having said that, subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993); Pond v. West, No. 97-1780, slip op. at 8 (U.S. Vet. App. Apr. 21, 1999).  A ligament stabilizes a joint by preventing dislocation.  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992).  Lateral stability refers to the ability of the ligaments of the knee, specifically the anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), lateral collateral ligament (LCL), and medical collateral ligament (MCL), to prevent dislocation.

In a case such as this, however, where the Veteran does not have lateral instability or recurrent subluxation, a rating under DC 5257 is inappropriate.  His disability, instead, is more appropriately rated under DC 5003 for degenerative arthritis.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  And see Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in DC by a VA adjudicator must be specifically explained).

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, since involving the knee, are DC 5260 for limitation of leg or knee flexion and DC 5261 for limitation of leg or knee extension.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5003 also indicates to assign a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and to assign a 20 percent rating for this with occasional incapacitating exacerbations.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5260, a 0 percent rating is warranted if the knee has flexion limited to 60 degrees; 10 percent rating is warranted if the knee has flexion limited to 45 degrees; a 20 percent rating is warranted if the knee has flexion limited to 30 degrees; and a 30 percent rating is warranted if the knee has flexion limited to 15 degrees.  

Under DC 5261, a 0 percent rating is warranted if extension of the knee is limited to 5 degrees; a 10 percent rating is warranted if extension of the knee is limited to 10 degrees; a 20 percent rating is warranted if extension of the knee is limited to 15 degrees; a 30 percent rating is warranted if extension of the knee is limited to 20 degrees, a 40 percent rating is warranted if extension of the knee is limited to 30 degrees warrants; and a 50 percent rating is warranted if extension of the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  And, as already explained, where the Veteran does not have recurrent subluxation or lateral instability, a rating under DC 5257 is inappropriate.

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), VA's General Counsel held that separate ratings also may be assigned for limitation of flexion and extension of the same knee.


Applying these criteria to the facts of this case, the Board finds that the Veteran's knee disabilities do not warrant ratings higher than 10 percent.  The evidence supporting this conclusion is the reports of his two VA compensation examinations, in March 2006 and February 2010, and his VA treatment records dated from 2006 to 2010.

During his March 2006 VA compensation examination, the Veteran reported that approximately two years earlier - so in 2004 or thereabouts - he had begun having mild pain over the anterior aspect of his knees with a clicking sensation mainly on walking.  He also reported that occasionally his knees would swell up.  The examiner found no swelling or tenderness, however.  The knees also were stable with intact collateral and cruciate ligaments.  Lachmans and McMurrays tests were negative, as well.  The Veteran also could move his knees from 0 degrees of extension to 130 degrees of flexion.  He had pain starting at 120 degrees of flexion, but no additional loss of motion on repetitive use due to pain, weakness, fatigue, lack of endurance or incoordination.  The examiner also could not detect any crepitus (the clicking sensation or sound the Veteran had complained about).

A July 2006 VA treatment record similarly indicates no swelling, effusion or gross abnormality of the knees.  There was mild medial joint line tenderness bilaterally and mild crepitus in the left knee.  Anterior drawer, posterior drawer, varus stress, and valgus stress tests were all negative for instability.  X-rays of the knees were equally unremarkable.  The examiner noted bilateral knee pain of unknown etiology.  The Veteran received physical therapy.  An April 2007 record shows tenderness around the circumference of his knees.  The examiner requested an MRI for instability thru posterior and lateral structures with possible meniscal pathology.  He indicated the Veteran's knee pain is complicated by weakness, which contributes to lack of stability as the muscular strength is necessary to make up inherent structural stability.  A May 2007 MRI of the right knee, however, found no evidence of meniscal or ligamentous injury and no evidence of chondromalacia.  There was a tiny popliteal cyst and mild enthesopathic changes in the superior pole of the patella.  The MRI of the left knee also found no evidence of a meniscal tear.  There were a small Baker's cyst and mild tricompartmental osteoarthritic changes.

An October 2008 physical therapy record indicates negative valgus, varus, anterior drawer and posterior drawer tests, so further indications there is no knee instability.  The examiner said the grind test was positive for popping/pain.  The physical therapy diagnosis was impairment secondary to lumbar muscle spasms and lower extremity weakness.

The February 2010 VA examination found the Veteran's knees had range of motion from 0 degrees of extension to 130 degrees of flexion.  The examiner noted no additional loss of motion on repetitive use.  The examiner found no crepitation, grinding, instability, meniscus abnormality or abnormal tendons in either knee.  The examiner observed clicks or snaps and patellar abnormality in both knees and resultantly diagnosed bilateral knee strain.

The Veteran's knee disabilities do not warrant higher 20 percent ratings because he does not have recurrent subluxation or lateral instability, certainly not to the degree required suggestive of moderate knee disability (versus just mild or severe), to warrant this higher rating under DC 5257.  There was one reference to instability in the April 2007 physical therapy record that attributed this to a possible tear of meniscus cartilage.  Ultimately, however, the subsequent May 2007 MRI showed no meniscal or ligamentous pathology to support a finding of instability in the knees.  Later physical therapy records instead indicate muscle weakness in the lower extremities due to lack of exercise and tight hamstring muscles as the cause of the Veteran's problems.  These findings do not support a rating based on partial dislocation of the knee joint, on account of unstable ligaments, contemplated by the DC 5257 criteria.  The MRI did show mild tricompartmental arthritis in the left knee, supporting a rating under DC 5003.  However, as the Veteran has nearly full range of motion in this knee, regardless (at worst, normal extension and just 10 or so degrees less than normal flexion), these MRI findings coupled with his complaints of pain would only support the 10 percent rating he already has, not the higher 20 percent rating.


And as for his right knee, the MRI did not show arthritis in this knee and there was nearly full range of motion in this knee as well (again, at worst, normal extension and just 10 or so degrees less than normal flexion).  The only significant finding in the right knee is pain, which would not support a rating higher than 10 percent in the absence of additional associated disability.  Moreover, as the Veteran had nearly full range of motion in both knees, even on repetitive (so prolonged) use, his knee disabilities do not warrant higher ratings based on the Deluca factors.

In sum, as the Veteran has mild tricompartmental arthritis and pain in his left knee, but nearly full range of motion and no subluxation or lateral instability, his left knee disability does not warrant a rating higher than 10 percent.  And as he has knee pain in his right knee, albeit without radiographic confirmation of arthritis in this knee, and no subluxation, lateral instability or significant limitation of motion, this knee disability also does not warrant a rating higher than 10 percent.  Furthermore, since these disabilities have never been more than 10-percent disabling since the granting of service connection, there is no basis to "stage" these ratings under Fenderson, either.

IV.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 20 percent for the low back disability, 10 percent for the right knee disability, and 10 percent for the left knee disability contemplate the extent and severity of the Veteran's symptoms (including the pain and its affect on his range of motion, etc.), referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence these disabilities involve impairment not contemplated by these schedular ratings or have caused marked interference with his employment - meaning above and beyond that contemplated by these schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  See Thun. 


The Veteran reported having once worked as a cable technician, but said he left that position to return to college for a degree in computer science.  He did not indicate and has not alleged that his low back or knee disabilities preclude employment or cause an occupational handicap that is not factored into the ratings he has for these disabilities.  Nor, for that matter, has he alleged these disabilities have caused any undue hardship or interference with his studies or schooling to obtain a degree in computer science and presumably a job in this field.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 20 percent initial rating is granted for the low back disability, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a rating higher than 10 percent for the right knee disability is denied.

The claim for a rating higher than 10 percent for the left knee disability also is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


